J-S48016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CHRISTOPHER FAUST                          :
                                               :
                       Appellant               :      No. 1254 EDA 2020

               Appeal from the PCRA Order Entered May 27, 2020
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0002079-2008


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                              FILED DECEMBER 1, 2020

        Appellant, Christopher Faust, appeals pro se from the order entered in

the Delaware County Court of Common Pleas, which dismissed his petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We vacate and

remand for the appointment of counsel.

        The relevant facts and procedural history of this case are as follows. On

February 24, 2008, Appellant shot at three men, killing one of them and

seriously injuring another.        On September 9, 2010, at the conclusion of a

bench trial, the court found Appellant guilty of third-degree murder, attempted

murder, and related offenses.

           For the third-degree murder conviction, the trial court
           sentenced [Appellant] to seventeen to forty years’
           incarceration, with the first five years of the sentence served
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S48016-20


          as a mandatory minimum sentence pursuant to 42 Pa.C.S.A.
          § 9712(a).       Additionally, for the attempted murder
          conviction, the trial court sentenced [Appellant] to five to
          ten years’ incarceration, which was also a mandatory
          minimum sentence pursuant to § 9712(a). Therefore,
          [Appellant’s] aggregate sentence was twenty-two to fifty
          years’ imprisonment followed by a four-year probationary
          sentence.     [Appellant] appealed.    This Court affirmed
          [Appellant’s]    convictions;   the  Supreme     Court    of
          Pennsylvania subsequently denied allowance of appeal.

          On May 21, 2014, [Appellant] filed, pro se, a timely PCRA
          petition. The PCRA court appointed counsel, who filed a “no
          merit” letter and petition to withdraw pursuant to
          Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
          Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988)
          (en banc). The PCRA court later issued a notice of its intent
          to dismiss [Appellant’s] petition without a hearing and
          granted counsel’s petition to withdraw. [Appellant] filed a
          response, generally objecting to PCRA counsel’s “no-merit”
          letter. Nevertheless, the PCRA court dismissed Appellant’s
          petition without a hearing. [Appellant] timely appealed.

Commonwealth v. Faust, No. 3386 EDA 2015, unpublished memorandum

at 3-4 (Pa.Super. filed April 18, 2017).

      On April 18, 2017, this Court reversed the order denying PCRA relief in

part, vacated the judgment of sentence, and remanded for resentencing on

the third-degree murder and attempted murder convictions, pursuant to

Alleyne v. United States, 570 U.S. 99, 133 S.Ct. 2151, 186 L.Ed.2d 314

(2013).    Upon remand, the court appointed new counsel to represent

Appellant. The court conducted the resentencing hearing on September 19,

2017. At the conclusion of the hearing, the court resentenced Appellant to

seventeen (17) to thirty-five (35) years’ imprisonment for third-degree

murder and a consecutive term of five (5) to ten (10) years’ imprisonment for

                                      -2-
J-S48016-20


attempted murder.

       On October 3, 2017, counsel filed an untimely post-sentence motion on

Appellant’s behalf.      That same day, counsel filed a petition for leave to

withdraw. The court conducted a hearing on the post-sentence motion on

October 19, 2017. At the conclusion of the hearing, the court denied the post-

sentence motion as untimely and without merit. In a separate order entered

that same day, the court permitted counsel to withdraw. Appellant filed a pro

se notice of appeal on October 30, 2017,2 which this Court quashed for lack

of jurisdiction. Appellant subsequently filed a petition for allowance of appeal,

which our Supreme Court denied on January 7, 2020.

       On March 2, 2020, Appellant filed a pro se PCRA petition, alleging

ineffective assistance of prior counsel in conjunction with the resentencing

proceedings. The petition also averred that Appellant remained indigent, and

it explicitly requested the appointment of counsel. (See PCRA Petition, filed

3/2/20, at 8(B)). The PCRA court issued Pa.R.Crim.P. 907 notice of its intent

to dismiss the petition without a hearing on April 22, 2020. Appellant timely

filed a pro se response to the Rule 907 notice, but the PCRA court dismissed

his petition on May 27, 2020. Appellant timely filed a pro se notice of appeal

on June 19, 2020. The PCRA court did not order Appellant to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal, and none was


____________________________________________


2 On November 17, 2017, the court appointed new counsel to represent
Appellant on appeal. (See Order, entered 11/17/17).

                                           -3-
J-S48016-20


filed.

         Appellant raises one issue for our review:

            Whether the determination of the PCRA court was supported
            by the record.

(Appellant’s Brief at 2).

         As a prefatory matter, Appellant’s current pro se status presents a

question of whether he was effectively deprived of his right to counsel.

“[W]hen an unrepresented defendant satisfies the judge that the defendant is

unable to afford or otherwise procure counsel, the judge shall appoint counsel

to represent the defendant on the defendant’s first petition for post-conviction

collateral relief.” Pa.R.Crim.P. 904(C) (emphasis added).

            While a PCRA petitioner does not have a Sixth Amendment
            right to assistance of counsel during collateral review, this
            Commonwealth, by way of procedural rule, provides for the
            appointment of counsel during a [petitioner’s] first petition
            for post conviction relief. Pursuant to our procedural rule,
            not only does a PCRA petitioner have the “right” to counsel,
            but also he has the “right” to effective assistance of counsel.
            The guidance and representation of an attorney during
            collateral review should assure that meritorious legal issues
            are recognized and addressed, and that meritless claims are
            foregone.

Commonwealth v. Haag, 570 Pa. 289, 307-08, 809 A.2d 271, 282-83

(2002), cert. denied, 539 U.S. 918, 123 S.Ct. 2277, 156 L.Ed.2d 136 (2003)

(internal citations and some quotation marks omitted). This rule-based right

to counsel persists throughout the PCRA proceedings, even if the petition is

untimely      or   the   petition   does    not   present   a   cognizable    claim.

Commonwealth v. Smith, 572 Pa. 572, 818 A.2d 494 (2003).

                                           -4-
J-S48016-20


      “[A] successful first PCRA petition does not ‘reset the clock’ for the

calculation of the finality of the judgment of sentence for purposes of the PCRA

where the relief granted in the first petition neither restored a petitioner’s

direct appeal rights nor disturbed his conviction, but, rather, affected his

sentence only.”     Commonwealth v. McKeever, 947 A.2d 782, 785

(Pa.Super. 2008).     Nevertheless, a petitioner may file a PCRA petition

asserting claims related to resentencing proceedings within one year of the

date that the new judgment of sentence becomes final. See Commonwealth

v. Lesko, 609 Pa. 128, 177, 15 A.3d 345, 374 (2011).

      Instantly, the court resentenced Appellant in 2017.           Thereafter,

Appellant was allowed to pursue a direct appeal and PCRA relief related to his

resentencing.   See id.    See also McKeever, supra at 786 (explaining

appellant had absolute constitutional right to appeal judgment of sentence

entered after federal court’s grant of habeas corpus relief; in that appeal,

appellant could raise issues pertaining to resentencing procedure only). As

such, Appellant’s current petition effectively amounts to a “first” petition

challenging his resentencing, and the PCRA court should have appointed

counsel to assist Appellant. See Haag, supra; Pa.R.Crim.P. 904(C).

      Further, any assessment concerning the timeliness of Appellant’s

current PCRA petition would be premature at this juncture given that Appellant

has not enjoyed the assistance of counsel. See Smith, supra. See also

Commonwealth v. Ramos, 14 A.3d 894, 896 (Pa.Super. 2011) (reiterating


                                     -5-
J-S48016-20


that although a PCRA petition may appear to be untimely and petitioner may

appear to be ineligible for relief, “counsel … may be able to overcome both of

those hurdles through an examination of all of the relevant circumstances”).

Accordingly, we vacate the order dismissing Appellant’s current PCRA petition

and remand this case for the appointment of counsel, or for a hearing pursuant

to Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d 81 (1998), so that

Appellant may appropriately waive his right to counsel.

      Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/01/2020




                                    -6-